 In the Matter of AMERICAN FRANCE LINEet al.(BALTIMORE-INSULARLINE, INC.)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESApril 8, 1938On July 16, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the above-entitled case.'The Direction of Elections directed that electionsby secret ballot be conducted among the unlicensed personnel em-ployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on the vessels operated outof Atlantic and Gulf ports by 52 named companies, including Balti-more-Insular Line, Inc., Baltimore, Maryland.By a SupplementalDecision and Direction of Elections, issued September 17, 1937, simi-lar elections were directed to be held in nine additional companies.2Supplemental or amended decisions have also been issued in this caseon August 16, September 11, and November 10, 1937, dealing withvarious matters which need not be set forth in detail here.3Pursuant to these Decisions and Directions of Elections, an elec-tion by secret ballot has been conducted under the direction andsupervision of Elinore Morehouse Herrick, the Regional Director forthe Second Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by Baltimore-Insular Line, Inc.On March15, 1938, the Acting Regional Director, acting pursuant to ArticleIII,Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any of theparties.13 N. L R B. 642 3 N L R B 80.3 3 N L R B 74; 3 N. L R B 76; and 4 N. L R B 112,respectively526 DECISIONS AND ORDERS527As to the ballotingand its results,the Acting RegionalDirectorreportedas follows :Total number eligible to vote------------------------------94Total number of ballots cast -------------------------------88Total number of votes in favor of International Seamen'sUnion of America,or its successor,affiliatedwith theAmerican Federation of Labor--------------------------31Total number of votes in favor of National Maritime Unionof America,affiliated with the Committee for IndustrialOrganization-------------------------------------------48Total number of votes in favor of neither organization-----3Total number of blank ballots-----------------------------1Total number of void ballots------------------------------3Total number of challenged ballots-------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliatedwith the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by Baltimore-Insular Line, Inc., Baltimore, Mary-land, as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the Act, National MaritimeUnion of America, affiliated with the Committee for Industrial Or-ganization, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of -employment.